                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

WAYNE KENNETH AUGÉ, II, M.D.,
Individually and as Trustee on Behalf of
Covalent Global Trust,

       Plaintiff,

vs.                                                                    Civ. No. 14-1089 KG/SMV

STRYKER CORPORATION, and
HOWMEDICA OSTEONICS CORP.,

       Defendants.

                                               ORDER

       IT IS HEREBY ORDERED the litigation of this matter, including the scheduled pretrial

conference, jury trial, and all trial deadlines, shall be STAYED until the Plaintiff conforms with

the Order to Show Cause (Doc. 302) filed on this date. If Plaintiff complies with the order to

show cause, the Court will enter an order resetting the pretrial conference, jury trial, and trial

deadlines.




                                               __________________________________
                                               UNITED STATES DISTRICT JUDGE
